Citation Nr: 1605464	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-43 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for lupus, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117.
 
2.  Whether new and material evidence has been received to reopen a claim for service connection for an eye disorder(s), to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117.
 
3.  Whether new and material evidence has been received to reopen a claim for service connection for seizures, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117.
 
4.  Whether new and material evidence has been received to reopen a claim for service connection for heart/chest pain, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117.
 
5.  Whether new and material evidence has been received to reopen a claim for service connection for hair loss, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117.
 
6.  Whether new and material evidence has been received to reopen a claim for service connection for memory loss, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to April 1992.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2009 rating decision in which the Department of Veterans Affairs (VA) Hartford, Connecticut, Regional Office (RO) declined to reopen claims of service connection for lupus, eye problems, seizures, heart/chest pain, hair loss, and memory loss.  

The Veteran was scheduled for a Travel Board hearing in June 2011, but requested that the hearing be rescheduled.  In July 2011, the Board remanded the case so that he could be scheduled for an additional hearing.  The Veteran was scheduled for an additional hearing in November 2011, but again rescheduled.  He failed to report for a scheduled June 2012 hearing.  

The case was again remanded by the Board in June 2014 so that records utilized in a disability determination by the Social Security Administration (SSA) could be obtained.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Subsequent to the June 2014 Board remand, the Veteran changed his representation to another attorney.  In response to an April 2015 supplemental statement of the case (SSOC), the Veteran included an additional request for a Board videoconference hearing.  The Veteran's current attorney has referenced this document.  The hearing request has not been withdrawn.  In order to insure due process, the Board finds that an additional attempt to obtain his testimony should be attempted.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a video conference hearing before a Veterans Law Judge as requested.  After the hearing has been conducted, or if the Veteran cancels or fails to report for the hearing, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

